DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 10/12/2020, in which claims 1-13 are currently pending. The application is a division of 15966791, filed 04/30/2018 ,now U.S. Patent #10801892. 15966791 Claims Priority from Provisional Application 62492906, filed 05/01/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract comprises more than 150 words. Correction is required.  See MPEP § 608.01(b)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
 improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 10/12/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 1, 4-6, 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanyu (PGPUB No. 2015/0308945).

As to claims 1, 4-6, 9-13, Hanyu teaches a method of determining a quantitatively measured photoprotection of a photoprotective composition (Abstract method of Fig. 4 or that of use of the system in Figs. 1-3 for ex.), the method comprising: 5a- distributing the photoprotective composition in a position in between a drawdown bar and at least one substrate to produce a (claim 4) wherein the thickness ranges from about 10 m to about 100 m (¶ 48 for ex.); (Claim 6) wherein the at least one substrate is selected from the group consisting of a glass, a polymer, a skin, a metal, and a textile (¶ 48; glass is used); (Claim 10) wherein measuring the UV absorption of the dried sample film comprises measuring an absorbance at a range from about 200 nm to about 400 nm (Fig. 6B); (Claim 11) wherein determining the quantitatively measured photoprotection of the photoprotective composition comprises integrating the UV absorption spectrum (¶ 44, 90-94; time scanning over the UV spectra is achieved); (claim  2512) wherein distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate comprises pumping, pipetting, syringing, pouring, positive displacing, scooping, smearing, spraying, squirting, transferring, displacing (¶ 48 a cosmetic product is applied, i.e. transferred and displaced from its container to the plate), or combinations thereof; (Claim 13) wherein the photoprotective composition comprises a sunscreen (¶ 48).
	Hanyu does not teach expressly c- drying the drawn down sample film to produce a dried sample film; (Claim 5) wherein drying the drawdown sample film comprises heating the drawdown sample at a temperature from 30about 25 °C to about 60 °C for a time from about 10 minutes to about 120 minutes; (claim 9) wherein the substrate has a length from about 50 mm to 
	However, one with ordinary skill in the art would find it necessary/recommended to dry the sample film onto the substrate to mimic more closely the wet and dried photoprotection film/sample on a human skin and to measure effectively its protection against UV radiations in all situations (See MPEP 2143 Sect. I. B-D). The necessary drying temperatures and time are considered as mere optimization processes that require routine skill since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum orworking ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As to the substrate length, the same rationale is considered here.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hanyu to include drying the drawn down sample film to produce a dried sample film; wherein drying the drawdown sample film comprises heating the drawdown sample at a temperature from 30about 25 °C to about 60 °C for a time from about 10 minutes to about 120 minutes; wherein the substrate has a length from about 50 mm to about 100 mm, a width from about 10 mm to 15about 40 mm, and a height from about 0.5 mm to about 5 mm, with the advantage of effectively characterizing the photoprotection of films on skin. 
15 
12- Claims 2-3, 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanyu in view of Bush (PGPUB No. 2016/0096192).

As to claims 2-3, 7-8, Hanyu teaches the method of quantitatively measuring photoprotection of Claim 1.
	Hanyu does not teach further comprising diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate; (Claim 203) wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a cyclopentasiloxane, or combinations thereof; (Claim 57) wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate glass, phosphate glass, or combinations thereof; (Claim 8) wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof.  
	However, in a similar field, Bush teaches using a device and method for applying compositions to surfaces in order to be optically measured (Figs. 1-3, Abstract and ¶ 31 for ex.) further comprising diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate (¶ 68 for ex.; since it has been held that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Moreover, Bush teaches wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a cyclopentasiloxane, or combinations thereof (¶ 41, 66, 68). In addition Bush teaches (claim 7) wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate (Claim 8) wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof (¶ 27-28; human skin is considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hanyu according to Bush’s suggestions to include further diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate; wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a cyclopentasiloxane, or combinations thereof; wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate glass, phosphate glass, or combinations thereof; wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof, with the advantages of effectively controlling the thickness of the sample on the substrate/skin and optimizing its SPF measurement.

Conclusion
The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.



The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886